Moyer, C J.,
dissenting. I respectfully dissent from the majority’s conclusion that this court must overrule State v. Brown (1992), 63 Ohio St.3d 349, 588 N.E.2d 113, for the sole purpose- of aligning our jurisprudence with that of the United States Supreme Court. For the reasons that follow, I conclude that the trial court was correct in granting the motion to suppress based upon this court’s decision in Brown.
The overarching question, which the majority fails to satisfactorily answer, is why this court needs to reverse itself by overruling Brown, and in doing so, adopt the United States Supreme Court’s bright-line rule announced in Belton. “ ‘[S]tare decisis is a principle of policy and not a mechanical formula of adherence to the latest decision.’ ” Gallimore v. Children’s Hosp. Med. Ctr. (1993), 67 Ohio St.3d 244, 257, 617 N.E.2d 1052 (Moyer, C.J., dissenting, quoting Helvering v. Hallock [1940], 309 U.S. 106, 119, 60 S.Ct. 444, 84 L.Ed. 604). However, this court has also observed that “ ‘any departure from the doctrine of stare decisis demands special justification.’ ” Wampler v. Higgins (2001), 93 Ohio St.3d 111, 120, 752 N.E.2d 962, quoting Patterson v. McLean Credit Union (1989), 491 U.S. 164, 172, 109 S.Ct. 2363, 105 L.Ed.2d 132. The majority offers no special justification for overruling the unanimous decision in Brown.
The majority relies on the United States Supreme Court’s holding in New York v. Belton (1981), 453 U.S. 454, 101 S.Ct. 2860, 69 L.Ed.2d 768, as justification to overrule Broum. In Belton, the court discerned a need for a bright-line rule and *497held that “when a policeman has made a lawful custodial arrest of the occupant of an automobile, he may, as a contemporaneous incident of that arrest, search the passenger compartment of that automobile.” (Footnote omitted.) Id. at 460, 101 S.Ct. 2860, 69 L.Ed.2d 768. The court thereby concluded that such a search was reasonable under the Fourth Amendment.
The Belton court derived its bright-line rule from its decision in Chimel v. California (1969), 395 U.S. 752, 89 S.Ct. 2034, 23 L.Ed.2d 685. However, Chimel involved a search incident to an arrest in a residence, not an automobile. The Chimel court held that, in a residential setting, once an arrest is made, police officers may search the arrestee and the area within the arrestee’s immediate control. Id. at 762-763, 89 S.Ct. 2034, 23 L.Ed.2d 685. The court concluded that a search of the immediate area after the arrest was justified “ ‘by the need to seize weapons and other things which might be used to assault an officer or effect an escape, as well as by the need to prevent the destruction of evidence of the crime — things which might easily happen where the weapon or evidence is on the accused’s person or under his immediate control.’ ” Id. at 764, 89 S.Ct. 2034, 23 L.Ed.2d 685. Thus, the justification for the search in Chimel was specifically based on well-established exceptions to the search warrant requirement of the Fourth Amendment, which are designed to protect the safety of the arresting officer and to prevent the destruction of crime evidence.
In Belton, the United States Supreme Court sought to create a bright-line rule for the search of a motor vehicle by applying the rule in Chimel, allowing for a search of the area within the immediate reach of the arrestee, to the facts in Belton. Unfortunately, in applying Chimel to Belton, the court stretched the underlying justification supporting Chimel beyond its rationale.
The Supreme Court applied the rationale of Chimel to a case where the occupants of a motor vehicle were ordered out of the car and arrested. When a police officer arrests a vehicle occupant, the arrestee is generally removed from the automobile. At that point, there is no longer any danger to the officer from anything in the passenger compartment of the vehicle and it is not possible for the arrestee to destroy evidence that may be in the vehicle. In Brown, we observed that the search of the passenger compartment of a vehicle after the occupant had already been arrested could not be justified by the same motivations as Chimel because “[t]he contents of the automobile were no longer within the arrestee’s immediate control.” Brown, 63 Ohio St.3d at 353, 588 N.E.2d 113.
The majority concedes this point by stating that “only motor vehicles very recently occupied by those who have already been lawfully arrested are subject to a Belton search.” The majority acknowledges that the occupant must first be removed from the automobile and placed under arrest before the police officer may search the automobile. Therefore, since the occupant is already under *498arrest and separated from the vehicle, the Chimel justifications for the search, i.e., police officer safety and the protection of evidence, disappear.
The absence of the Chimel justifications are apparent in the facts of Belton. In Belton, a police officer stopped a motor vehicle for speeding. The officer had probable cause to suspect that there was marijuana in the vehicle and therefore he ordered all four men out of the vehicle, placed them all under arrest, patted them down, and “split them up into four separate areas of the' Thruway * * * so they would not be in physical touching area of each other.” Id. at 456, 101 S.Ct. 2860, 69 L.Ed.2d 768. It was not until the police officer completed this procedure of securing the arrestees that he searched the passenger compartment of the vehicle. The facts clearly demonstrate that at the point of the vehicle search, the police officer was not in danger and any evidence in the vehicle was secure.
The facts of both Brown and the case at bar illustrate the obvious absence of the Chimel justifications supporting the search of the passenger compartment of an automobile after the occupants have been arrested. In Brown, the police officer arrested the vehicle occupant and “placed him in custody in the patrol car” before searching the arrestee’s automobile. Brown, 63 Ohio St.3d at 349, 588 N.E.2d 113. Similarly, in the case sub judice the majority acknowledges that the police officer “arrested appellant, handcuffed him, and placed him in the back seat of the police car.” Only after Murrell was secured did the police officer proceed to search the appellant’s vehicle.
The majority states that the Belton court “reached a calculated conclusion that a search of the motor vehicle incident to arrest in this situation is a reasonable one, justified principally by concerns for officer safety and preserving evidence, and the advantages of having a bright-line rule in such situations.”
Since the traditional justifications of officer safety and preservation of evidence found in Chimel do not apply to Belton, and by extension do not apply to the case at bar, the only valid justification for the Supreme Court’s holding in Belton is the need for a bright-line test.
The Belton court stated that, without a bright-line rule, police officers would be overwhelmed in attempting to decide whether probable cause exists to search the passenger compartment of an automobile after the occupant is arrested. Id., 453 U.S. at 458, 101 S.Ct. 2860, 69 L.Ed.2d 768. In order to alleviate this supposed confusion, the court reasoned that “ ‘[a] custodial arrest of a suspect based on probable cause is a reasonable intrusion under the Fourth Amendment; that intrusion being lawful, a search incident to the arrest requires no additional justification.’ ” Id. at 461, 101 S.Ct. 2860, 69 L.Ed.2d 768, quoting United States v. Robinson (1973), 414 U.S. 218, 235, 94 S.Ct. 467, 38 L.Ed.2d 427.
There is nothing in the record before us to support a conclusion that since our decision in Brown, law enforcement officers have encountered particular difficulty *499in knowing when to search the passenger compartment of a vehicle incident to an occupant’s arrest.
The majority, stating no special justification for adopting the Belton bright-line rule, contends that “[cjoncerns about a possible lack of probable cause to conduct a search in a Belton situation are eased by the fact that probable cause must have been present to arrest the occupant of the vehicle in the first place.” (Emphasis sic.) In my view, we need a more persuasive reason to justify the automobile search.
It is well settled that a state supreme court may interpret its state constitution to provide greater individual rights than those provided in the federal Constitution. PruneYard Shopping Ctr. v. Robins (1980), 447 U.S. 74, 81, 100 S.Ct. 2035, 64 L.Ed.2d 741. We did that in Broum when we unanimously held that the warrantless search of Brown’s vehicle was unreasonable and violated Section 14, Article I of the Ohio Constitution.
In the time since Brown was decided, nothing has changed to warrant the majority’s sudden compulsion to overrule Broum. The only reason given by the majority to demonstrate that the time is now ripe to overrule Brown is this court’s decision in State v. Robinette (1997), 80 Ohio St.3d 234, 685 N.E.2d 762. In Robinette we acknowledged the similarity in language between the Fourth Amendment and Section 14, Article I, and therefore indicated that the two should be harmonized. Id. at 766-767, 685 N.E.2d 762. However, as the majority correctly observes, “Robinette obviously left open the possibility that, depending on the circumstances, this court may decide to give independent effect to Section 14, Article I in the appropriate case.” The case at bar is an appropriate case for this court to give independent effect to Section 14, Article I.
In Brown, this court unanimously rejected Belton in stating that “[w]e do not believe that the certainty generated by a bright-line test justifies a rule that automatically allows police officers to search every nook and cranny of an automobile just because the driver is arrested for a traffic violation.” Brown, 63 Ohio St.3d at 352, 588 N.E.2d 113. Moreover, the facts in Belton were significantly different from those in Brown and the case at bar. In Belton the police officer had probable cause to search the vehicle after the arrest because the arrest was based on probable cause that there was marijuana in the vehicle. The vehicle search therefore flowed directly from the arrest.
However, in Brown, the arrest was for driving under the influence of alcohol. The probable cause that the officer possessed to make the arrest had no connection to the contents of the vehicle. In the case at bar, the connection is even more difficult to make. Murrel was arrested for failure to pay child support. There was no connection between the reason for the arrest and the contents of the automobile.
Michael K. Allen, Hamilton County Prosecuting Attorney, and Scott A. Ruben-stein, Assistant Prosecuting Attorney, for appellee.
Arenstein & Gallagher and Hal R. Arenstein, for appellant.
Ron O’Brien, Franklin County Prosecuting Attorney, and Steven L. Taylor, Assistant Prosecuting Attorney, urging affirmance for amicus curiae Ohio Prosecuting Attorneys Association.
H. Fred Hoefle, urging reversal for amicus curiae Greater Cincinnati Criminal Defense Lawyers Association.
Kravitz & Kravitz and Max Kravitz, urging reversal for amicus curiae Ohio Association of Criminal Defense Lawyers.
Because Robinette does not prevent this court from giving independent effect to Section 14, Article I, Brown should continue to control. Moreover, since the determinative facts here are closer to Brown than they are to Belton, we should follow our own jurisprudence as reflected in Brown.
The unanimous opinion of this court in Brown, that the sole justification of the need for a bright-line rule is not enough to warrant “an extensive search based on facts that could never support a warrant because of the lack of probable cause,” should not be altered. Brown, 63 Ohio St.3d at 352, 588 N.E.2d 113.
I would reverse the judgment of the court of appeals and reinstate the judgment of the trial court.
Pfeifer, J., concurs in the foregoing dissenting opinion.